Citation Nr: 1047746	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 2005 Board decision that denied entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability due 
to VA treatment of service-connected heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The moving party in this case is the Veteran who has active 
service from August 1956 to August 1958 with verified active duty 
for training (ACDUTRA) from August 14, 1977 to August 27, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the moving party, received 
by the Board in February 2007 in which the moving party alleges 
CUE in a prior Board decision.  


FINDING OF FACT

The Veteran's October 2006 and February 2007 motions for revision 
of a prior Board decision does not specify the date of the Board 
decision to which the motion relates; and, to the extent that it 
may be presumed that the Veteran is alleging CUE in a June 2005 
Board decision, the motions do set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for such 
allegations, or why the result would have been manifestly 
different but for the alleged error.  


CONCLUSION OF LAW

Because the pleading requirements for a motion to revise a Board 
decision based on clear and unmistakable error have not been met, 
the October 2006 and February 2007 motions must be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(a), (b) 
(2010).  




(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law 
contemplates VA's notice and duty to assist obligations in the 
context of claims for benefits.  The Court has held that, "as a 
matter of law, the VCAA is inapplicable to CUE claims." Sorakubo 
v. Principi, 16 Vet. App. 120, 122 (2002).  

An allegation of CUE does not actually represent a "claim" but 
rather is a collateral attack on a final decision.  Thus, the 
provisions of the VCAA are not applicable to CUE claims.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (holding that a 
litigant alleging CUE is not pursuing a claim for benefits 
pursuant to part II or III, but rather is collaterally attacking 
a final decision, pursuant to section 5109A of part IV or section 
7111 of part V of title 38).  The provisions of 38 C.F.R. § 
20.1411(d) specifically indicate that a Board CUE motion is not a 
claim for benefits subject to the requirements and duties 
associated with 38 U.S.C. § 5107(a) (imposing a duty to assist).  
Therefore, the Board will proceed with consideration of the 
motion.

A brief summary of the history of this case indicates that the 
Veteran claimed that he was hospitalized for 22 days in Brooklyn 
VA Hospital and not treated.  Several months later, he was 
hospitalized for coronary artery disease at a private facility.  
He claimed at the time that had he been treated properly at the 
right time, his condition would not be as severe as it is today 
or as severe as it was when he was later hospitalized.  He 
claimed 38 U.S.C.A. § 1151 compensation for a variety of 
conditions, including arteriosclerotic heart disease, Stokes-
Adams syncope, trial fibrillation, paroxysmal atrial flutter, 
artrioventricular block, and cardiac arrhythmia.  

In June 2005, the Board issued a decision that, in pertinent 
part, denied compensation under 38 U.S.C.A. § 1151 for additional 
disability due to VA treatment of a service-related heart 
disorder.  At the time of the Board decision, the Veteran was 
service-connected for arteriosclerotic heart disease, and the 
disability was rated as 100 percent disabling.  The Board 
determined that while the wording has varied over time, the 
Veteran's condition, at its core, remained a service-connected 
heart disorder.  The 38 U.S.C.A. § 1151 claim was based entirely 
upon conditions the Board recognized as symptoms of heart 
disease.  In fact, the rating decision which granted service 
connection for a heart disorder noted that the first 
manifestation of heart disease was shown in service included 
episodes of Stokes-Adams syncope.  The Board's June 2005 decision 
determined that the evidence of record failed to reveal 
additional disability shown due to VA's carelessness, negligence, 
lack of proper skill error in judgment, or similar instance of VA 
fault in treating the Veteran for his service-connected heart 
disorder.  

Statements from the moving party received in October 2006 and 
February 2007 amounts to a motion alleging CUE in a Board 
decision.  The statements do not indicate the date of the Board 
decision, but spoke of his heart disorder and a 38 U.S.C.A. 
§ 1151 claim, which appears to relate to the June 2005 Board 
decision.  

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  Previous 
determinations of the Board that are final and binding, including 
decisions of the degree of disability, will be accepted as 
correct in the absence of CUE.  Where evidence establishes such 
error, however, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).  

A final Board decision may be revised or reversed on the grounds 
of CUE by the Board on its own motion or upon request of a moving 
party at any time after the decision is made.  38 U.S.C.A. §§ 
5109A(a), 7111(a), (c).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 
(2010).

The Board has original jurisdiction to consider motions for 
revision of prior Board decisions.  Motions should be filed at 
the Board, but requests filed elsewhere within VA and transmitted 
to the Board shall be treated as if filed at the Board.  38 
C.F.R. § 20.1404(c), (d).  A CUE motion may be filed at any time.  
The motion is not an appeal; therefore, it is not subject to the 
provisions of Part 19 or Part 20 that relate to the processing 
and disposition of appeals.  See 38 C.F.R. §§ 20.1402, 20.1411.  

A motion for revision of a prior Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of the 
veteran; the name of the moving party, if other than the veteran; 
the applicable VA file number; and, the date of the Board 
decision to which the motion relates.  If the applicable decision 
involved more than one issue on appeal, the motion must identify 
the specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with these requirements shall be 
dismissed without prejudice to re-filing. 38 C.F.R. § 20.1404(a).

A motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact or 
law in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but for 
the alleged error.  38 C.F.R. § 20.1404(b).  Nonspecific 
allegations of failure to follow regulations or failure to give 
due process, or any other general, non- specific allegations of 
error, are insufficient to satisfy this requirement.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling. 38 
C.F.R. § 20.1404(b) (2010).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the time 
of the prior adjudication in question.  Russell v. Principi, 3 
Vet. App. 310 (1992).  

It has been held that CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board must emphasize that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made".  
Russell, 3 Vet. App. at 313.  A disagreement with how facts were 
evaluated is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

The "benefit of the doubt rule" does not apply to Board CUE 
claims.  38 C.F.R. 
§ 20.1411(a).  

Turning to the substance of the motion, the moving party contends 
that CUE in a prior Board decision is shown by acknowledging the 
fact that he has coronary artery disease but not acknowledging 
the fact that he has Stokes-Adams and cardiac arrhythmia.  He 
asserts that these are different diseases and that the other 
claimed disorders should be awarded compensation because they 
were caused by on VA's failure to appropriately treat him while 
hospitalized for 22 days without care.  He believes that as a 
result, his coronary disease, Stokes-Adams, and cardiac 
arrhythmia, as well as other heart disorders are secondary 
disabilities, and that he should be compensated separately under 
the provisions of 38 U.S.C.A. § 1151, for additional disability 
due to carelessness, negligence, lack of proper skill or similar 
fault in treating him for his heart disorder.  

Before addressing the merits of the Veteran's CUE motion, the 
Board must determine whether the motion alleging CUE meets the 
aforementioned specific pleading requirements.  See 38 C.F.R. §§ 
20.1400-1411.  Having considered the matter on appeal, the Board 
must conclude that the Veteran's October 2006 and February 2007 
motions do not comply with the pleading requirements of 38 C.F.R. 
§ 20.1404.


Initially, the Board points out that the CUE motions filed in 
October 2006 and February 2007, do not specify the date of the 
Board decision to which the motion relates, as required under 38 
C.F.R. § 20.1404(a).  Logical reasoning indicates that the CUE 
motion relates to the June 2005 Board decision since it speaks to 
a 38 U.S.C.A. § 1151 claim for heart disorders which is the 
subject of the June 2005 Board decision.  The motions also cite 
to specific findings contained in that decision as well as the 
name of the Veterans Law Judge that rendered a decision on the 
appeal.  It therefore appears to relate to that June 2005 Board 
decision.  Nevertheless, as the motion fails to identify the date 
of the Board decision it relates to as required by regulation, it 
may be dismissed on this basis alone pursuant to 38 C.F.R. § 
20.1404(a).  

Nevertheless, even if the Board decision had been properly 
identified, the moving party's contentions regarding CUE all 
involve disagreement with how the facts were weighed.  He 
asserted in his October 2006 statement that the totality of the 
evidence supported the premise that his treatment at VA, or lack 
thereof, had worsened his heart disability.  He said the evidence 
of record, to include his own medical opinion, had been 
discounted.  In that regard, he maintained that he had sufficient 
medical expertise to provide a competent medical opinion.  The 
moving party asserted that clearly established the presence of 
several separate, distinct, and coexisting heart disabilities.  
Similar arguments were posited in his February 2007 
statement/motion.  In sum, the moving party repeatedly contends 
that the Board erred in determining that the his 100 percent 
service-connected heart disorder encompasses all of his entire 
heart disorder instead of find that his heart disorders claimed 
as Stokes-Adams syncope, and cardiac arrhythmia, are secondary 
and a result of what he claims was negligent treatment, pursuant 
to 38 U.S.C.A. § 1151.  The law has held that a disagreement over 
the evaluation of facts does not constitute CUE.  38 C.F.R. § 
20.1403(d)(3).  

This argument does not refer to any error of fact or law in a 
prior Board decision.  See Andre v. West, 14 Vet. App. 7, 10 
(2000), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. 
Cir. 2002) [any claim of CUE must be pled with specificity].  
This specific allegation must assert more than mere disagreement 
with how the facts of the case were weighed or evaluated.  In 
other words, to present a valid claim of CUE, the claimant cannot 
simply request that the Board reweigh or reevaluate the evidence.  
See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show 
that CUE occurred, the evidence must show that the law was 
incorrectly applied to the facts as they were known at the time 
and that, had the error not occurred, the decision would have 
been manifestly different.  See Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).  The moving party in no way set forth clearly 
and specifically why the result of any prior Board decision would 
have been manifestly different but for the alleged error.  38 
C.F.R. §§ 20.1403(c), 20.1404(b).  The moving party appears only 
to reargue his case that was previously decided.  As such, the 
Veteran's allegations of error as summarized in the October 2006 
and February 2007 motions are insufficient to satisfy the 
requirements under 38 C.F.R. § 20.1404(b).  

The Board notes that the moving party has also raised issue with 
the Board handling of his claim for compensation for disabilities 
of the cervical and lumbar spine.  Specifically, he argues that 
the Board erred by limiting the scope of spine disability claim 
to that of direct service connection and not properly addressing 
his secondary service connection claim.   The validity of this 
argument is moot.  A review of the June 2005 Board decision shows 
that the issues of service connection for cervical and lumbar 
spine disabilities were Remanded to the AOJ for additional 
development, to include a VA examination.  Thus, as there was no 
final decision of the issues, there can be basis for CUE.  

Since the moving party has failed to comply with the pleading 
requirements set forth in 38 C.F.R. § 20.1404(a) and (b) (2010), 
the October 2006 and February 2007 CUE motions must be dismissed 
without prejudice.  The Board notes that this disposition is more 
favorable to the moving party than a denial on the merits would 
be, as the moving party is free at any time to resubmit a CUE 
motion with respect to a prior Board decision, since a dismissal 
without prejudice does not preclude such a refiling.  See Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995); see also Simmons v. 
Principi, 17 Vet. App. 104, 111-15 (2003) (holding that in 
asserting CUE, where the claimant fails simply in the pleading 
rather than on the merits, the appropriate decision is to dismiss 
the claim without prejudice to refilling rather than to deny).  


ORDER

The October 2006 aned February 2007 motions of CUE in a June 2005 
Board decision that denied entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for additional disability due to VA 
treatment of service-connected heart disorder is dismissed.  





____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


